DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 03/01/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-11, 13-16, 19-20, 23, and 26-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (U.S. Publication No. 2018/0040605 A1)
With respect to claim 1, Zhou discloses an electronic device, comprising: 	a semiconductor substrate [110] having an active area [125] (see ¶[0039]); 	first doped regions [121,123] within the active area; 	second doped regions [122] within the active area; 	wherein the first and second doped regions are separated from each other by portions of the semiconductor substrate [126]; 	a plurality of gates [330,430] over the active area, each gate extending over a portion of the semiconductor substrate separating adjacent first and second doped regions, wherein a gate width is greater than a diffusion length of the first and second doped regions (See Figure 3);	a first metallization layer comprising first electrical connectors [151,153] between each of the first doped regions and a gate of the plurality of gates immediately adjacent to that first doped region, and second electrical connectors [152] connected to each of the second doped regions; and 	a second metallization layer comprising: 	a different first connector [155,156] connected to each first electrical connector of the first metallization layer; and 	a different second connector [157] connected to each second connector of the first metallization layer, wherein the second electrical connector of the second metallization layer does not overlap the plurality of gates (see Figure 3).
	With respect to claim 2, Zhou discloses a plurality of gate oxide structures [333,432] respectively associated with the plurality of gates; wherein each of the plurality of gate oxide structures has a gate oxide thickness; and wherein the diffusion 
	With respect to claim 4, Zhou discloses an electronic device, comprising: 	a) a semiconductor substrate [110] having an active area [125] (See ¶[0039]); 	b) first doped regions [121,123] within the active area; 	c) second doped regions [122] within the active area and spaced apart from adjacent ones of the first doped regions by portions of the active area; 	d) a plurality of gates [330,430] on the active area, each gate extending over a portion of the semiconductor substrate separating adjacent first and second doped regions area, wherein a gate width is greater than a diffusion length of the first and second doped regions (See Figure 3); 	e) a pre-metallization layer on the active area and plurality of gates, the pre-metallization layer including different respective contacts [141,142,3321] for the first and second doped regions and the plurality of gates, wherein the contacts for each of the plurality of gates are located on portions of those gates that do not overlap the first and second doped regions; 	f) a first metallization layer on the pre-metallization layer, the first metallization layer including first [151,153] and second metal lines [152], the first metal lines of the first metallization layer each being electrically connected by the contacts to a different one of the first doped regions and to its adjacent one of the plurality of gates, the second metal lines of the first metallization layer each being electrically connected by the contacts to a different one of the second doped regions; and 
	With respect to claim 7, Zhou discloses wherein the diffusion length of the first and second doped regions is greater than a diffusion length of other devices within the electronic device that have a same gate oxide thickness [333,433] (See Figure 3).
	With respect to claim 8, Zhou discloses a shallow trench isolation [160] formed in the semiconductor substrate and surrounding the active area (See Figure 3).
	With respect to claim 9, Zhou discloses wherein the shallow trench isolation divides the active area into a plurality of active areas, each of the plurality of active areas containing an instance of b), c), d), e), f), and g) (See Figure 3).
	With respect to claim 10, Zhou discloses an electronic device, comprising: 	a) a semiconductor substrate [110]; 	b) a shallow trench isolation [160] in the semiconductor substrate and surrounding an active area; 	c) a first number of regions [121,123] doped with a first dopant type within the active area; 	
	With respect to claim 11, Zhou discloses wherein the diffusion length of the first and second regions is greater than a diffusion length of other devices within the electronic device that have a same gate oxide thickness [433] (See Figure 3)
	With respect to claim 13, Zhou discloses wherein the shallow trench isolation divides the active area into a plurality of active areas, each of the plurality of active areas containing an instance of b), c), d), e), f), g), and h) (See Figure 3).
	With respect to claim 14, Zhou discloses an improvement to an electronic device including a semiconductor substrate [110], a shallow trench isolation [160] formed in the semiconductor substrate and surrounding an active area [125], a first number of regions doped [121,123] with a first dopant type formed within the active area, a second number of regions [122] doped with a second dopant type formed within the active area, wherein the regions doped with the second dopant type are positioned between and spaced apart from adjacent ones of the regions doped with the first dopant type, a plurality of 
	With respect to claim 15, Zhou discloses wherein the electronic device also includes: a pre-metallization layer on the active area and the plurality of gates, the pre-metallization layer including different respective contacts for the regions doped with the first dopant type [141,143], regions doped with the second dopant type [142], and the plurality of gates [330,430]; a first metallization layer on the pre-metallization layer, the first metallization layer including first [151,153] and second metal lines [152], the first metal lines of the first metallization layer each being electrically connected by the contacts to a different region doped with the first dopant type and to its adjacent one of the plurality of gates, the second metal lines of the first metallization layer each being electrically connected by the contacts to a different region doped with the second dopant type, each first metal line of the first metallization layer having a via extending upwardly therefrom, each second metal line of the first metallization layer having a via extending upwardly therefrom; and a second metallization layer on the first metallization layer and comprising first metal lines [155,156] respectively connected to the first metal lines of the first metallization layer by the vias and second metal lines [157] respectively 
	With respect to claim 16, Zhou discloses wherein the improvement further comprises: the first metal lines of the second metallization layer extending beyond the first metal lines of the first metallization layer in a first direction; and the second metal lines of the second metallization layer extending beyond the second metal lines of the first metallization layer in a second direction opposite to the first direction such that the second metal lines of the second metallization layer do not overlap with the gates (See Figure 3).
	With respect to claim 19, Zhou discloses an electronic device, comprising: 	a semiconductor substrate [110]; 	first doped regions [121,123] formed within the semiconductor substrate; 	second doped regions [122] within the semiconductor substrate; 	a plurality of gates [330,430] on the semiconductor substrate, each gate formed over a portion of the semiconductor substrate between adjacent first and second doped regions; a first metallization layer comprising first electrical connectors between each of the first doped regions [151,153] and a gate of the plurality of gates [3321,4321], and second electrical connectors [152] connected to each of the second doped regions; and a second metallization layer comprising: a first electrical connector [155,156] connected to each first electrical connector of the first metallization layer; and a second electrical connector [157] connected to each second electrical connector of the first metallization 
	With respect to claim 20, Zhou discloses wherein a diffusion length of the first and second doped regions is greater than a diffusion length of other devices within the electronic device that have a same gate oxide thickness (See Figure 3)
	With respect to claim 23, Zhou discloses an electronic device, comprising: 	a semiconductor substrate [110]; 	first doped regions [121,123] formed within the semiconductor substrate; 	second doped regions [122] within the semiconductor substrate; 	a plurality of gates [330,430] on the semiconductor substrate; 	a pre-metallization layer on the semiconductor substrate and plurality of gates, the pre-metallization layer including different respective contacts [141,142,3321] for the first and second doped regions and the plurality of gates; a first metallization layer on the pre-metallization layer, the first metallization layer including first [151,153] and second metal lines [152], the first metal lines of the first metallization layer each being electrically connected by the contacts to a different one of the first doped regions and to its one of the plurality of gates, the second metal lines of the first metallization layer each being electrically connected by the contacts to a different one of the second doped regions; and a second metallization layer on the first metallization layer and comprising: first metal lines [155,156] respectively connected to the first metal lines of the first metallization layer; and second metal lines [157] respectively connected to the second metal lines of the first metallization layer; wherein the first metal lines of the second metallization layer extend beyond first portions of the first metallization layer in a first 
	With respect to claim 26, Zhou discloses wherein a diffusion length of the first and second doped regions is greater than a diffusion length of other devices within the electronic device that have a same gate oxide thickness (see Figure 3)
	With respect to claim 27, Zhou discloses an improvement to an electronic device including a semiconductor substrate [110], a shallow trench isolation [160] formed in the semiconductor substrate, a first number of regions [121,123] doped with a first dopant type formed within an area surrounded by the shallow trench isolation, a second number of regions [122] doped with a second dopant type formed within the area surrounded by the shallow trench isolation, wherein the regions doped with the second dopant type are positioned between and spaced apart from adjacent ones of the regions with the first dopant type, a plurality of gates [330,430] on the area surrounded by the shallow trench isolation, each gate formed between and slightly overlapping adjacent ones of the regions doped with the first dopant type and regions with the second dopant type, wherein the improvement comprises: for a same total area consumed by the regions doped with the first dopant type and the regions doped with the second dopant type, increasing diffusion length of the regions doped with the first dopant type and of the regions doped with the second dopant type (See Figure 3)
	With respect to claim 28, Zhou discloses wherein the electronic device also includes: a pre-metallization layer on the area surrounded by the shallow trench 
	With respect to claim 29, Zhou discloses wherein the improvement further comprises: the first metal lines of the second metallization layer extending beyond the first metal lines of the first metallization layer in a first direction; and the second metal lines of the second metallization layer extending beyond the second metal lines of the first metallization layer in a second direction opposite to the first direction (See Figure 3)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5-6, 12, 17-18, 21-22, 24-25, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (U.S. Publication No. 2018/0040605 A1) in view of Greenberg et al. (U.S. Patent No. 8,178,908 B2; hereinafter Greenberg)
	With respect to claim 3, Zhou fails to disclose wherein the second metallization layer further comprises a third connector connected to each first connector of the 
	With respect to claim 5, Zhou fails to disclose wherein the second metallization layer further comprises: third metal lines respectively connected to the first metal lines of the second metallization layer at points of the first metal lines of the second metallization layer that extend beyond the first metal lines of the first metallization layer; and fourth metal lines respectively connected to the second metal lines of the second metallization layer at points of second portions of the second metallization layer that extend beyond the second portions of the first metallization layer.	In the same field of endeavor, Greenberg teaches wherein the second metallization layer further comprises: third metal lines respectively connected to the first 
	With respect to claim 6, the combination of Zhou and Greenberg discloses wherein the third and fourth metal lines of the second metallization layer do not overlap the plurality of gates, and wherein the third and fourth metal lines of the second metallization layer do not overlap the first metallization layer (see Greenberg Figure 3).
	With respect to claim 12, Zhou fails to disclose wherein the second metallization layer further comprises: third metal lines respectively connected to the first metal lines of the second metallization layer at points of the first metal lines of the second metallization layer that extend beyond the first metal lines of the first metallization layer; and fourth metal lines respectively connected to the second metal lines of the second metallization layer at points of the second metal lines of the second metallization layer that extend beyond the second metal lines of the first metallization layer.	In the same field of endeavor, Greenberg teaches wherein the second metallization layer further comprises: third metal lines respectively connected to the first 
	With respect to claim 17, Zhou fails to disclose wherein the improvement further comprises: the second metallization layer having third metal lines respectively connected to the first metal lines of the second metallization layer at points of the first metal lines of the second metallization layer that extend beyond the first metal lines of the first metallization layer; and fourth metal lines respectively connected to the second metal lines of the second metallization layer at points of the second metal lines of the second metallization layer that extend beyond the second metal lines of the first metallization layer.	In the same field of endeavor, Greenberg teaches wherein the improvement further comprises: the second metallization layer having third metal lines respectively connected to the first metal lines of the second metallization layer at points of the first metal lines of the second metallization layer that extend beyond the first metal lines of the first metallization layer; and fourth metal lines respectively connected to the second 
	With respect to claim 18, the combination of Zhou and Greenberg discloses wherein the improvement further comprises: the third metal lines of the second metallization layer not overlapping the first metallization layer and not overlapping the plurality of gates; and the fourth metal lines of the second metallization layer not overlapping the first metallization layer and not overlapping the plurality of gates (see Greenberg Figure 3).
	With respect to claim 21, Zhou fails to disclose wherein the second metallization layer further comprises a third electrical connector connected to each first electrical connector of the second metallization layer, and a fourth electrical connector connected to each second electrical connector of the second metallization layer.	In the same field of endeavor, Greenberg teaches wherein the second metallization layer further comprises a third electrical connector connected to each first electrical connector of the second metallization layer, and a fourth electrical connector connected to each second electrical connector of the second metallization layer. (See Figure 3, top and bottom common connection)	The source and drain connections as taught by Greenberg are well appreciated 
	With respect to claim 22, the combination of Zhou and Greenberg discloses wherein the third and fourth electrical connectors of the second metallization layer do not overlap the plurality of gates and do not overlap the first metallization layer (see Greenberg Figure 3).
	With respect to claim 24, Zhou discloses wherein the second metallization layer further comprises: third metal lines respectively connected to the first metal lines of the second metallization layer; and fourth metal lines respectively connected to the second metal lines of the second metallization layer.
	In the same field of endeavor, Greenberg teaches wherein the second metallization layer further comprises: third metal lines respectively connected to the first metal lines of the second metallization layer; and fourth metal lines respectively connected to the second metal lines of the second metallization layer (See Figure 3, top and bottom common connection)	The source and drain connections as taught by Greenberg are well appreciated in the art in reducing current density per metal layer (see Greenberg Column 5, lines 27-30). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 25, the combination of Zhou and Greenberg discloses wherein the third and fourth metal lines of the second metallization layer do not overlap 
	With respect to claim 30, Zhou fails to disclose wherein the improvement further comprises: the second metallization layer having third metal lines respectively connected to the first metal lines of the second metallization layer at points of the first metal lines of the second metallization layer that extend beyond the first metal lines of the first metallization layer.
	In the same field of endeavor, Greenberg teaches the second metallization layer having third metal lines respectively connected to the first metal lines of the second metallization layer at points of the first metal lines of the second metallization layer that extend beyond the first metal lines of the first metallization layer.
 (See Figure 3, top and bottom common connection)	The source and drain connections as taught by Greenberg are well appreciated in the art in reducing current density per metal layer (see Greenberg Column 5, lines 27-30). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 31, the combination of Zhou and Greenberg discloses wherein the improvement further comprises: the third metal lines of the second metallization layer not overlapping the first metallization layer and not overlapping the plurality of gates (see Greenberg Figure 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hong et al. (U.S. Publication No. 2020/0075751 A1) discloses a gated diode structure
Tsai (U.S. Patent No. 6,376,351 B1) discloses an RF MOSFET
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JONATHAN HAN/Primary Examiner, Art Unit 2818